FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LAUREL ANN CURTIS,                               No. 13-72743

              Petitioner - Appellant,            Tax Ct. No. 5657-10

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.


                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted March 7, 2016**
                                 Portland, Oregon

Before: BERZON and WATFORD, Circuit Judges, and SAMMARTINO,***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Janis L. Sammartino, District Judge for the U.S.
District Court for the Southern District of California, sitting by designation.
      Laurel Ann Curtis appeals pro se from the Tax Court’s decision upholding

income tax deficiencies and additions to tax for tax years 1994 through 1997. We

have jurisdiction under 26 U.S.C. § 7482(a)(1). We review the Tax Court’s legal

conclusions de novo, and review its factual findings for clear error. Johanson v.

Comm’r, 541 F.3d 973, 976 (9th Cir. 2008). We affirm.

      1. We reject Curtis’s contention that the IRS lacked authority to assess taxes

because the statute of limitations had run. Curtis admits that she never filed tax

returns for 1994 through 1997. “In the case of failure to file a return, the tax may

be assessed . . . at any time.” 26 U.S.C. § 6501(c)(3).

      2. The Tax Court properly concluded, on stipulated evidence, that the rents

and capital gains Curtis had received were taxable income. The Internal Revenue

Code defines “gross income” as “all income from whatever source derived,”

including both rents and “[g]ains derived from dealings in property.” 26 U.S.C. §

61(a)(3), (5). The Tax Court also appropriately imposed additions to tax for

Curtis’s failure to pay estimated taxes. See 26 U.S.C. § 6654(a).

      3. The Tax Court did not err by imposing a penalty for Curtis’s fraudulent

failure to file tax returns. The Internal Revenue Code authorizes penalties for

fraudulent failure to file timely tax returns, id. § 6651(f), and this Court has defined



                                           2
tax fraud to include “intentional wrongdoing on the part of the taxpayer with the

specific intent to avoid a tax known to be owing.” Maciel v. C.I.R., 489 F.3d 1018,

1026 (9th Cir. 2007) (internal quotation marks omitted) (quoting Estate of

Trompeter v. Comm’r, 279 F.3d 767, 773 (9th Cir. 2002)). The Tax Court did not

clearly err in finding that Curtis had such intent.

      4. The Tax Court did not abuse its discretion by imposing a sanction against

Curtis under 26 U.S.C. § 6673 for taking frivolous positions regarding the

constitutionality and mandatory nature of income taxes. See id. § 6673(a)(1).

Curtis relied on arguments that have long been held frivolous, including in a

previous case against Curtis. Curtis v. C.I.R., 73 F. App’x 200, 202 (9th Cir. 2003)

(unpublished). “When taxpayers are on notice that they may face sanctions for

frivolous litigation, the tax court is within its discretion to award sanctions under

section 6673.” Wolf v. Comm’r, 4 F.3d 709, 716 (9th Cir. 1993).

      AFFIRMED.




                                            3